Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Species A (fig. 4), claims 7-8 and 15-18, in the reply filed on 01/28/21 is acknowledged.  The traversal is on the ground(s) that [t]he species are independent or distinct because they are mutually exclusive and provide for different constructions of the apparatus to be used.  This is not found persuasive because Applicant has not made on the record that these Species are not obvious variants of each other.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1, 7-8 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeVore (US 20060219544).
As regarding claim 1, DeVore discloses the claimed invention for a trap comprising: a housing including a gas inlet and a gas outlet; a gas introduction chamber provided in the housing and including the gas inlet; a first gas flow path provided in the housing and communicating with the gas outlet; a partition separating the gas introduction chamber and the first gas flow path; and a vent hole provided in the partition (annotated fig. 2).

    PNG
    media_image1.png
    687
    675
    media_image1.png
    Greyscale

As regarding claim 7, DeVore discloses the claimed invention for a trap system comprising: a heater-installed duct including a heater in a first gas flow path through which a waste gas after use flows; a duct through which the waste gas discharged from 
As regarding claim 8, DeVore discloses the claimed invention for a trap device comprising: a first gas inlet introducing a waste gas after use; a heater-installed duct connected to the first gas inlet and provided with a heater installed in a first gas flow path through which the waste gas introduced flows; a trap capturing by-products by cooling the waste gas after flowing through the heater-installed duct; and a communication member connecting the heater-installed duct to the trap to allow the heater-installed duct to communicate with the trap (annotated fig. 2).
As regarding claim 16, DeVore discloses all of limitations as set forth above.  DeVore discloses the claimed invention for wherein the communication member includes a fourth gas flow path conducting the waste gas discharged from the heater-installed duct to the trap, a fifth gas flow path conducting the waste gas to a discharging side, and a gas flow path selector switch diverting the waste gas to any one of the fourth gas flow path and the fifth gas flow path (annotated fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DeVore (US 20060219544).
As regarding claim 15, DeVore discloses all of limitations as set forth above.  DeVore discloses the claimed invention for wherein the housing includes a gas introduction path leading to the second gas inlet of the gas introduction chamber from outside, and the gas introduction path is formed inside a tubular member (annotate fig. 1).
DeVore does not disclose the tubular member of an adiabatic material.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide the tubular member of an adiabatic material in order to enhance device performance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
As regarding claim 17, DeVore discloses all of limitations as set forth above.  DeVore discloses the claimed invention except for wherein the fourth gas flow path is adiabatic material.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the fourth gas flow path is formed inside a tubular member of an adiabatic material in order to enhance device performance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claim 18 contains allowable subject matter because prior art does not teach fairly suggested wherein the flow path selector switch includes a cylindrical outer wall, a third gas inlet provided at a lower end of the cylindrical outer wall and introducing the waste gas discharged from the heater-installed duct, a second vent hole provided at a side surface of the cylindrical outer wall and communicating with the fourth gas flow path, a tubular rotary tool rotating along an inner surface of the cylindrical outer wall, a third vent hole provided at a side surface of the tubular rotary tool and mated to the second vent hole with rotation of the rotary tool, a first cover member covering an upper end of the tubular rotary tool and rotating together with the rotary tool, a fourth vent hole provided at a predetermined location of the first cover member, a second cover member covering an upper end of the cylindrical outer wall, a fifth vent hole provided at a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 5712701831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DUNG H BUI/           Primary Examiner, Art Unit 1773